Citation Nr: 0719190	
Decision Date: 06/26/07    Archive Date: 07/05/07

DOCKET NO.  05-40 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas




THE ISSUES

1.  Entitlement to service connection for a claimed left knee 
disorder.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected mild fascial injury of the 
cervical spine.  




REPRESENTATION

Appellant represented by:	Marine Corps League






WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

The veteran had active military service from December 1999 to 
December 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by the 
RO in St. Louis, Missouri.  

As the claim for evaluation of the service-connected cervical 
spine disorder involves a request for higher initial rating 
following the grant of service connection, the Board has 
characterized that issue in light of the distinction noted in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for disabilities already service-
connected).  

In January 2007 the veteran testified before the undersigned 
Veterans Law Judge in a hearing at the RO in Little Rock, 
Arkansas.  

The Board's decision in regard to the issue of service 
connection for a claimed left knee disorder is presented 
hereinbelow.  

The issue of initial evaluation of the service-connected 
cervical spine disability is addressed in the REMAND portion 
of this document and is being remanded to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify the veteran when further action on his part is 
required.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue of service connection for a left knee 
disorder has been accomplished.  

2.  The veteran currently is not shown to have a left knee 
condition due to any event or incident of his period of 
active service.  



CONCLUSION OF LAW

The veteran does not have a left knee disability due to 
disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate both claims on 
appeal has been accomplished.  

In March 2004, prior to the rating decision on appeal, the RO 
sent the veteran a letter informing him that to establish 
entitlement to service connection for claimed left knee pain 
the evidence must show three things: an injury in service, or 
a disease that began in or was made rose during military 
service, or an event in service that caused injury or 
disease; a current physical or mental disability; and, a 
relationship between the current disability and an injury, 
disease or event in service.  

The letter described the types of medical and lay evidence 
that would help to support a decision, and asked the veteran 
to identify the holders of such information and to provide VA 
with appropriate authorization to procure it.  

The RO sent a follow-up letter in August 2004 letter again 
advising the veteran of the elements to establish entitlement 
to service connection and also advising him of the evidence 
that the RO had obtained since the March 2004 letter.

The veteran had ample opportunity to respond before the 
issuance of the January 2005 rating decision.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim for service connection.  

The Board also finds that the letters cited above satisfy the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

Both letters cited above advised the veteran that VA is 
responsible for obtaining relevant records held by any 
Federal agency (to include military records, VA treatment 
records, and Social Security Administration Records) and that 
VA would make reasonable efforts to help get such things as 
medical records, employment records, or records from non-
Federal agencies if provided authorization to do so.  

The August 2004 letter also specifically advised the veteran, 
"If there is any other evidence or information that you 
think will support your claim, please let us know.  If you 
have any evidence in your possession that pertains to your 
claim, please send it to us."  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran before the rating action on appeal.  

However, the Board finds that any arguable lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the veteran.  The Board notes that the Court has 
held that an error in the adjudicative process is not 
prejudicial unless it "affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'"  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328, supra.  
 
The Board finds that, in this appeal, any delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claims on appeal, and the 
veteran was afforded opportunity to submit such information 
and/or evidence.  

Following the issuance of the August 2004 letter, which 
completed the notice requirements of VCAA and cured any 
defects in prior notice letters, the veteran was afforded an 
opportunity to present information and/or evidence pertinent 
to the appeal before the issuance of the September 2005 SOC.  

Also, at the time that the file was being forwarded to the 
Board for appellate review, the RO sent the veteran a letter 
informing him that he could still submit evidence directly to 
the Board.  

Neither in response to the documents cited hereinabove, nor 
at any other point during the pendency of this appeal, has 
the veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  

In this appeal, the veteran's status (the first Dingess 
element) is not at issue, and as explained above the March 
2004 and August 2004 letters advised the veteran of the 
second and third Dingess elements (existence of a current 
disorder and connection between the claimed disorder and the 
service-connected disability).  

At the time that the filed was forwarded to the Board, the RO 
sent the veteran a letter that expressly advised the veteran 
of the fourth and fifth Dingess elements (degree of 
disability and effective date pertaining to the disability).  
Further, since the Board's action herein denies service 
connection, no effective date or degree of disability will be 
assigned.  The Board's action accordingly presents no 
possibility of prejudice under Dingess.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service medical records have been associated 
with the claims file.  Neither the veteran nor his 
representative has identified, and the file does not 
otherwise indicate, that there are existing VA or non-VA 
medical records that should be obtained before the claim for 
service connection is adjudicated.  

The veteran was afforded a hearing before the Board during 
which he presented oral argument in support of his claim.  
The veteran has also been afforded appropriate VA medical 
examination.  

The Board notes at this point that the veteran testified that 
he does not consider the medical examination in November 2004 
to have been competent.  However, as noted the examiner on 
that occasion recorded the veteran's subjective complaints, 
performed a detailed physical examination, and performed the 
appropriate diagnostics (here, an X-ray of the left knee).  
The Board has carefully reviewed the report of that 
examination and finds no indication therein that the 
examination was inadequate or incompetent.  

The Board accordingly finds that remand for another VA 
examination is not required at this point.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for service 
connection for a claimed left knee disorder.  


II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered of disease contracted in line of duty.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp.2006); 38 C.F.R. 
§ 3.303 (2006).  

Service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability is due 
to disease or injury that was incurred in or aggravated by 
military service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.   Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  

The veteran's service medical records (SMR) include a 
November 2002 Report of Medical Assessment in which the 
veteran told a physician inter alia that he had incurred a 
swollen knee for which he had not sought medical care 
(specifically, the veteran reported that he had fallen 
approximately 10 feet from a helicopter while the aircraft 
was on the ground, resulting in swelling of the knee but no 
current pain).  

There is no documentation in veteran's SMR of treatment for a 
left knee injury.  The SMR do not include a report of medical 
examination at the time of the veteran's discharge, so there 
is no documentation as to whether he had a chronic knee 
disorder when he separated from service.  

The veteran had a VA examination in November 2004 when he 
reported falling off a helicopter in 2001 and developing 
swelling for which he eventually saw a physician.  The 
veteran could not recall any specific treatment for the knee 
during service.  He reported residual inability to acutely 
flex the knee or to kneel on the knee without pain.  A knee 
examination was noted to be normal, bilaterally.  

VA X-ray of the left knee in November 2004 was normal, with 
no evidence of fracture, dislocation, degenerative changes, 
or soft tissue abnormality.  

The Board emphasizes that Congress has specifically limited 
service-connected disease or injury where such cases have 
resulted in a disability.  See 38 U.S.C.A. § 1110.  

Where, as here, there is no competent medical evidence 
establishing that the appellant has the claimed disability 
for which service connection is sought, there can be no valid 
claim for service connection.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App 
141, 144 (1992).  

The Board, absent competent evidence showing current 
disability, finds that there is no basis on which to award 
service connection for claimed left knee disorder.  

In addition to the medical evidence of record, the Board has 
carefully considered the lay evidence, including the 
veteran's testimony in January 2007 in which he described 
chronic pain since his reported injury in service until the 
present; he also reported current limited motion of the knee 
due to pain.  

A layperson is competent to testify in regard to the onset 
and continuity of symptomatology, including pain.  Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); (Falzone v. Brown, 8 Vet. 
App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 
(1991).  However, pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not 
constitute a disability for which service connection can be 
granted.  Sanchez-Benitez v. Principi, 259  F.3d 1356 (Fed. 
Cir. 2001).  

In this case nothing in the evidence of record - to include 
the veteran's testimony - shows that he has been diagnosed 
with a current left knee disorder.  As noted, the VA 
examination of the knee was normal, and the veteran has not 
identified any medical provider who has diagnosed a current 
underlying disability for which service connection can be 
granted.  

Hence, the Board finds that the claim for service connection 
for a left knee disorder must be denied in absence of 
competent evidence of a current disability.  

In adjudicating this claim, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).  




ORDER

Service connection for a claimed left knee disorder is 
denied.  



REMAND

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

Under VCAA, VA is responsible for obtaining relevant records 
held by any Federal agency, to include VA medical treatment 
records.  See 38 C.F.R. §  3.159(c)(2).  

The veteran testified in January 2007 that he receives VA 
treatment for his cervical spine disability and specifically 
cited magnetic resonance imaging (MRI) diagnostics performed 
by VA in 2005 and 2006.  

As there are no VA treatment records, including MRIs, on 
file, the Board finds at this point that these VA treatment 
records should be pursued before further appellate review can 
be taken on the merits of the claim.  

The jurisdiction previously conferred upon the Board by 38 
C.F.R. § 19.9 (2002) to develop evidence, and then to 
adjudicate claims based on that evidence not previously 
reviewed by the RO, has been invalidated.  Disabled American 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir.2003); see also 38 C.F.R. § 19.37 (2006).  Therefore, the 
Board must remand the case back to the RO for the additional 
development described above.  

The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  

The Board points out that, under 38 C.F.R. § 3.159(b), 
efforts to obtain Federal records should continue until 
either the records are received, or notification is provided 
that further efforts to obtain such records would be futile.  
See 38 C.F.R. § 3.159(c)(1).  

To ensure that all due process requirements are met, in 
addition to performing the development actions as stipulated 
above, the RO should also give the veteran opportunity to 
present any additional information and/or evidence pertinent 
to the claim on appeal that is not already of record.  

The Board notes in this regard that as this is a 
"downstream" issue the previous duty-to-assist letters to 
the veteran have addressed the elements for showing 
entitlement to service connection; he has not been advised of 
the elements for showing entitlement to an increased rating 
for a disability already service-connected.  

Simply stated, the RO has not provided adequate notice of 
what evidence is needed to substantiate this claim for a 
higher initial rating, or adequate notice of who gets what 
evidence that is pertinent to this claim.  

The RO's notice letter should explain that the appellant has 
a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2005) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  

The RO should also invite the veteran to submit all evidence 
in his possession that is not already of record, and ensure 
that its notice to the veteran meets the requirements of the 
recent decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), as appropriate.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2006).  

The actions identified herein are consistent with the duties 
imposed by VCAA; however, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with VCAA and its 
implementing regulations.  

Hence, in addition to the actions requested hereinabove, the 
RO should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claims on appeal.  

Accordingly, this remaining matter is REMANDED to the RO for 
the following action:

1.  The RO should send to the veteran a 
letter advising him that in order to show 
entitlement to an increased rating for a 
service-connected disability, the 
evidence must show that the disability 
has become worse.  

The RO's letter should specifically ask 
the veteran to identify all VA medical 
treatment he has received for his 
cervical spine disorder in sufficient 
detail for the RO to obtain those VA 
records.  

The RO's letter should also ask the 
veteran to provide sufficient 
information, and if necessary 
authorization, to enable the RO to obtain 
any non-VA treatment records or other 
pertinent evidence not currently of 
record that pertains to the severity of 
his service-connected cervical spine 
disorder.  

The RO's letter should invite the veteran 
to furnish all evidence in his 
possession, and identify what evidence is 
ultimately his responsibility to obtain.  
The RO should ensure that its letter 
meets the requirements of the recent 
decision in Dingess/Hartman v. Nicholson, 
cited to above, as appropriate.  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by him, 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  

If any records sought are not obtained, 
the RO should notify the veteran of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe the further action to be taken.  

3.  Whether or not the veteran responds, 
the RO should request the veteran's VA 
medical treatment records.  If the VA 
medical center (VAMC) responds that it 
has no records pertaining to this 
veteran, that response should be 
associated with the claims file.  

4.  To help avoid future remand, RO 
must ensure that the required actions 
have been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, corrective action should be 
undertaken before the claims file is 
returned to the Board.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

5.  After completing the required 
actions, and any additional notification 
and/or development deemed warranted, RO 
should readjudicate the veteran's claim 
for increased initial evaluation for the 
service-connected cervical spine 
disability in light of all pertinent 
evidence and legal authority.  

If any benefit sought on appeal remains 
denied, the RO should furnish to the 
veteran and his representative an 
appropriate Supplemental Statement of the 
Case (SSOC) and afford them appropriate 
response time.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
may furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).  

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2006).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


